Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16516692 filed on 07/19/2019.
Election/Restrictions
Applicant’s election without traverse of 1-3, 5-9, 11, 13 in the reply filed on 10/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heng et al. (US 2010/0276799).
Regarding independent claim 1, Heng et al. teach a microelectronic package comprising:

    PNG
    media_image1.png
    263
    633
    media_image1.png
    Greyscale

a package substrate (Fig. 2, element 35); 
a die (Fig. 2, element 40) coupled with a package substrate; 
a solder thermal interface material (STIM) (Fig. 2, element 75, paragraph 0029 discloses element 75 comprising indium which is the same material as the instant application) coupled with the die such that the die is between the STIM and the package substrate; and 
an integrated heat spreader (IHS) (Fig. 2, element 29, paragraph 0024) coupled with the STIM such that the STIM is between the IHS and the die, 
wherein the IHS includes a feature (see annotated figure above) that is to control bleed-out of the STIM during STIM reflow based on surface tension of the STIM (paragraph 0007-008, 0032, furthermore the limitation “that is to control bleed-out of the STIM during STIM reflow based on surface tension of the STIM” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Heng et al. disclose the claimed structure; therefore, the structure of Heng et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 2, Heng et al. teach wherein the feature includes an edge with an angle of greater than 70 degrees (see annotated figure above), and wherein the STIM is to interact with the edge during STIM reflow to control bleed-out of the STIM based on surface tension of the STIM (paragraph 0007-008, 0032, furthermore the limitation “wherein the STIM is to interact with the edge during STIM reflow to control bleed-out of the STIM based on surface tension of the STIM” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Heng et al. disclose the claimed structure; therefore, the structure of Heng et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 3, Heng et al. teach wherein the feature is a protrusion from the IHS in a direction towards the STIM (see annotated figure above).
Regarding claim 5, Heng et al. teach wherein the feature has a footprint greater than a footprint of the die (see annotated figure above).
Regarding claim 6, Heng et al. teach wherein the footprint of the feature is measured in a direction perpendicular to a face of the package substrate to which the die is coupled (see annotated figure above).
Regarding independent claim 7, Heng et al. teach a microelectronic package comprising:

    PNG
    media_image1.png
    263
    633
    media_image1.png
    Greyscale

a die (Fig. 2, element 40); 
a solder thermal interface material (STIM) (Fig. 2, element 75, paragraph 0029 discloses element 75 comprising indium which is the same material as the instant application) coupled with the die; and 
an integrated heat spreader (IHS) (Fig. 2, element 29, paragraph 0024) coupled with the STIM such that the STIM is between the IHS and the die, 
wherein: the IHS includes a pedestal (see annotated figure above) that protrudes from a face of the IHS; 
the STIM is coupled with the pedestal (Fig. 2); and 
the pedestal has a footprint that is larger than a footprint of the die (Fig. 2).
Regarding claim 11, Heng et al. teach wherein the STIM includes indium (paragraph 0029).
Regarding claim 13, Heng et al. teach wherein the pedestal is to control bleed-out of the STIM during STIM reflow (paragraph 0007-008, 0032, furthermore the limitation “wherein the pedestal is to control bleed-out of the STIM during STIM reflow” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Heng et al. disclose the claimed structure; therefore, the structure of Heng et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2010/0276799).
Regarding claim 8, Heng et al. teach wherein the footprint of the pedestal extends beyond the footprint of the die by greater than 500 micrometers (paragraph 0032 discloses that the perimeter/lateral length of the lower portion 127 (pedestal) can be adjusted. Accordingly, it would have been obvious to one of ordinary skill in the art, to optimize the footprint and arrive at the claim 8 limitation. With respect to the limitations of Claim 8, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the footprint through routine experimentation and optimization to obtain optimal or desired device performance because the footprint is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
usness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 9, Heng et al. teach wherein the footprint of the pedestal extends beyond the footprint of the die by between 500 micrometers and 1 millimeter. (paragraph 0032 discloses that the perimeter/lateral length of the lower portion 127 (pedestal) can be adjusted. Accordingly, it would have been obvious to one of ordinary skill in the art, to optimize the footprint and arrive at the claim 9 limitation. With respect to the limitations of Claim 9, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the footprint through routine experimentation and optimization to obtain optimal or desired device performance because the footprint is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
usness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813